Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 1 of 24 Page ID #:17




                 EXHIBIT “B”
                 Created with aDocument
Case 2:21-cv-04701-JFW-MAA     trial version of Syncfusion
                                           1-4             Essential
                                                Filed 06/09/21 PagePDF
                                                                     2 of 24 Page ID #:18

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         05/10/2021
                                                                                                         CT Log Number 539528787
     TO:         Serviceof Process
                 CVS Health Companies
                 1 CVS DR MAIL CODE 1160
                 WOONSOCKET, RI 02895-6146

     RE:         Process Served in California

     FOR:        CVS Pharmacy, Inc. (Domestic State: RI)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  Guillermo Rodriguez, ETC., PLTF. vs. C.V. S . Pharmacy Inc., ETC., ET AL., DFTS. //
                                                       TO: CVS PHARMACY, INC.
     DOCUMENT(S) SERVED:                               -
     COURT/AGENCY:                                     None Specified
                                                       Case # 19STCV01592
     NATURE OF ACTION:                                 Medical Injury - Improper Care and Treatment
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:                         By Process Server on 05/10/2021 at 14:50
     JURISDICTION SERVED :                             California
     APPEARANCE OR ANSWER DUE:                         None Specified
     ATTORNEY(S) / SENDER(S):                          None Specified
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/10/2021, Expected Purge Date:
                                                       05/15/2021

                                                       Image SOP

                                                       Email Notification, Serviceof Process service_of_process@cvs.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       818 West 7th Street
                                                       Los Angeles, CA 90017
                                                       800-448-5350
                                                       MajorAccountTeam1@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / RG
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 3 of 24 Page ID #:19



                                                         0.Wolters Kluwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                   Mon, May 10, 2021

Server Name:            DROP SERVICE




Entity Served           CVS PHARMACY, INC.

Agent Name              C2543240

Case Number             195TCV01592

J urisdiction           CA




                                                     1
            Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 4 of 24 Page ID #:20
                                                                          19STCV01592
                                                                                                                                                 PLD-PI-001
                                               tl                   1ay2frgt   urlhouse, Judtcral Officer.   rgine fllzk
      ATTORNEY OR PARTY WITHOUll'AT8NayfruNrag.papoBrrttrillier8114                                                         FOR COURT USE ONLY
   --James J Allemand, 293571
      Allemand Law Group
      6528 Greenleaf Avenue, #217
      Whittier, CA 90601
    TELEPHONE NO.: (562) 867-1100          FAX NO.(Optional): (562) 867-3603
    E-MAIL ADDRESS (Optional): james@allemandlaw.com
      ATTORNEYFOR(Name):     Guillermo Rodriguez, Guillermo Eloy Rodriguez Sotomayor,
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
         STREET ADDRESS: 111 North Hill Street
         MAILING ADDRESS: 111 North Hill Street
        CITY AND ZIP CODE: Los Angeles, CA 90012
            BRANCH NAME:
         PLAINTIFF:     Guillermo Rodriguez G.A.L. for Minor G. Rodriguez


      DEFENDANT: C.V.S. Pharmacy Inc. a Rhode Island Corporation
   Registered to Do Business in California
    La DOES 1 TO n
    COMPLAINT-Personal Injury, Property Damage, Wrongful Death
            AMENDED (Number):
    Type (check all that apply):
   D MOTOR VEHICLE             La OTHER (specify): Medical Negligence
            Property Damage       D Wrongful Death
         al Personal Injury       U Other Damages(specify):

    Jurisdiction (check all that apply):                                                                     CASE NUMBER:
   C=1 ACTION IS A LIMITED CIVIL CASE
        Amount demanded ID does not exceed $10,000
                              D exceeds $10,000, but does not exceed $25,000
   La ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
   D ACTION IS RECLASSIFIED by this amended complaint
       D from limited to unlimited
       D from unlimited to limited
 1.    Plaintiff(name or names): Guillermo Rodriguez G.A.L. for Minor G. Rodriguez

       alleges causes of action against defendant(name or names): c.v.s. PHARMACY , INC., A Rhode Island Corporation
       Registered To Do Business in California
2.     This pleading, including attachments and exhibits, consists of the following number of pages:
3.     Each plaintiff named above is a competent adult
       a.' Ea except plaintiff(name): MINOR G. RODRIGUEZ
              (1)ZI a corporation qualified to do business in California
              (2)Ei an unincorporated entity(describe):
               (3)D a public entity (describe):
              (4)al a minor D an adult
                        (a) au for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                        (b)D other (specify):
              (5)D other (specify):

       b. 1:3 except plaintiff(name):
             (1) E3 a corporation qualified to do business in California
             (2)D an unincorporated entity(describe):
             (3)D a public entity (describe):
             (4) U a minor        1 1 an adult
                    (a) El for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                    (b)D other (specify):
             (5)U other (specify):

L:1 Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                 Page 1 of 3
 Form Approved for Optional Use                         COMPLAINT-Personal Injury, Property             Code of Civil Procedure,§ 425.12
  Judicial Council of California CEIS1 Essential                                                                      minv.courtinfo.ca.gov
PLD-PI-001 (Rev. January 1,2007) ceb.com siiFonns-           Damage, Wrongful Death
                                                                                            Guillermo Rodriguez
          Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 5 of 24 Page ID #:21

                                                                                                                                    PLD-PI-001
       SHORT TITLE:                                                                                    CASE NUMBER:
       MINOR G. RODRIGUEZ V. C.V.S. PHARMACY, INC, ET AL.
     4.    I Plaintiff (name): Guillermo Rodriguez
             is doing business under the fictitious name (specify):

            and has complied with the fictitious business name laws.
     5. Each defendant named above is a natural person
        a. 123 except defendant (name):                                         c.   D except defendant(name):
                C V S. PHARMACY, INC.
               (1) J a business organization, form unknown                              (1) rj a business organization, form unknown
               (2)      a corporation                                                   (2) D a corporation
               (3) Ca an unincorporated entity (describe):                              (3) D an unincorporated entity (describe):

                     (4)    D a public entity (describe):                               (4)   D a public entity (describe):
                     (5)              other (specify):                                  (5)   C:1 other (specify):



          b. 1:3 except defendant (name):                                      d.    D except defendant(name):
                    (1)      a business organization, form unknown                      (1) LJ a business organization, form unknown
                    (2) 1; 1 a corporation                                              (2) D a corporation
                    (3)    J an unincorporated entity (describe):                       (3) D an unincorporated entity (describe):

                    (4)        I a public entity (describe):                            (4)   D a public entity (describe):
                    (5)    D other (specify):                                           (5)   D other (specify):


         D Information about additional defendants who are not natural persons is contained in Attachment 5.
   6. The true names of defendants sued as Does are unknown to plaintiff.
      a. La Doe defendants (specify Doe numbers). 1 - 1 9                           were the agents or employees of other
                named defendants and acted within the scope of that agency or employment.
      b. 03 Doe defendants (specify Doe numbers). 1 f - 30                          are persons whose capacities are unknown to
                plaintiff.
   7. D Defendants who are joined under Code of Civil Procedure section 382 are (names):




   8.    This court is the proper court because
         a. Li at least one defendant now resides in its jurisdictional area.
         b. D the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
         c. al injury to person or damage to personal property occurred in its jurisdictional area.
         d. D other (specify):




  9.    D Plaintiff is required to comply with a claims statute, and
        a. D has complied with applicable claims statutes, or
        b. I:3 is excused from complying because (specify):




  PLD-PI-001 [Rev. January 1, 2007]                      COMPLAINT-Personal Injury, Property                                            Page2011/
(  TR. Essential                                              Damage, Wrongful Death
cl-b
   •.4,-;;;; F01711S-                                                                                 Guillermo Rodriguez
         Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 6 of 24 Page ID #:22

                                                                                                                                    PLD-PI-001
       SHORT TITLE:                                                                                   CASE NUMBER:


                                   Atigintre_z_ v, CALS. eko.tmeA..G.),
   10.    The following causes of action are attached and the statements above apply to each (each complaint must have one or more
          causes of action attached):
          a.    J Motor Vehicle
          b. al General Negligence (MEDICAL NEGLIGENCE)
          c.       J Intentional Tort
          d.   ID    Products Liability
          e.    r.:1 Premises Liability
          f.       J Other (specify):




  1 1.    Plaintiff has suffered
          a.         wage loss
          b. ZI loss of use of property
         c. Ca hospital and medical expenses
          d. al general damage
         e.      J property damage
         f. D loss of earning capacity
         g. D other damage (specify):




 12.     ID The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
         a.    J listed in Attachment 12.
         b. C:.1
              - as follows:




 1 3.    The relief sought in this complaint is within the jurisdiction of this court.




 14.     Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
         a. (1)    al  compensatory damages
             (2)ID punitive damages
              The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
             (1)ID according to proof
             (2)D in the amount of: $

15. I:3 The paragraphs of this complaintalleged on information and belief are as follows (specify paragraph numbers):




Date: JANUARY 16, 2019
,TAM.FS .7     Al,t.F.MANn    FISn   ATTC)RNFY FOR PLAINT7FF
                               (TYPE OR PRINT NAME)                                           (SIGNATURE OF PLAINTIF OR ATTORNEY)

PLO-PI-001 [Rev. January 1,2007]                      COMPLAINT-Personal Injury, Property                                             Pa9e31
cf[3.   Essential                                         Damage, Wrongful Death
                                                                                                     Guillermo Rodriguez
ceb.com P3- Rims-
             Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 7 of 24 Page ID #:23
                                                                                                                                   PLD-PI-001(2)
     SHORT TITLE:                                                                                     CASE NUMBER:

     MINOR G. RODRIGUEZ V. C.V.S PHARMACY, INC., ET AL

                                                                                                                                64
               FIRST                   CAUSE OF ACTION- General Negligence Page
                   (number)
                                                          (MEDICAL NEGLIGENCE
             ATTACHMENT TO al Complaint p Cross-Complaint

           (Use a separate cause of action form for each cause of action.)

             GN-1. Plaintiff(name): Guillermo Rodriguez
                                    Guillermo Eloy Rodriguez Sotomayor
                    alleges that defendant (name): C.V.S. PHARMACY, INC.




                               al Does            1           to 10
                    was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                    negligently caused the damage to plaintiff
                    on (date): JANUARY 18, 2018
                    at (p/ace): C. V.S. STORE NUMBER 8867 LOCATED AT 7915 FLORENCE AVE., DOWNEY, CA 90240
                  (description of reasons for liability) :
                            Defendants and each of them, are pharmacists or pharmacies ,licensed to dispence
                    drugs in California pursuant to Bus. & Prof. Code 554000 ET SEQ, and were at all times practicing
                    pharmacists or pharmacy in the County of Los Angeles, California on or about January 2018.
                   Defendants, and each of them, undertook employment to fulfill prescriptions and dispense drugs and
                    to provide the public including plaintiff with proper medication.
                             Defendants, and each of them, lacked the necessary knowledge and skill to properly follow
                   directions and fulfill prescriptions as written by medical providers. The negligent mis-dispensing
                   by defendants, and each of them, resulted in plaintiff's suffering a bleeding out event, which
                   required hospitalization, monitoring and treatment differently than had the negligent
                   mis-dispensing not occurred.                The mis-dispensing proximately caused the injuries and damages
                   alleged.
                             On or about January 18, 2018 under prescription 1590206, the Defendants misdispensed and
                   filled in error an outpatient prescription for Plaintiff.                 Medical Providers prescribed, then
                   described and told Plaintiff's parents that the prescription was going to be 5 mgs and they would
                   from that point forward be required to "give (5)five (1mg) one milligram pills instead of the 4.5
                   that they had been giving."                Plaintiff's parents understood that they were to dispense to the
                   Minor G. Rodriguez "5qty-lmg pills".
                           HOWEVER, Defendants unilaterally changed the prescription from "(5)five (1mg) one milligram"
                   tablets to (5mg) five milligram tablets one times per day.                Plaintiff was never warned, was never
                   told about the unilateral decision.                As a result, Plaintiff injested five times the prescribed
                   amount and started to bleed out.               Plaintiff peed blood, excreted blood from his anus, and bled
                   from his gums.          As a result, Plaintiff was hospitalized and will be required to be monitored for
                   Thrombosis.         Plaintiff was required to daily, then weekly report to a hematologist so taht his
                   blood could be drawn.         Plaintiff has not yet been released. 17140•AIP                      D gcooe-
                    44- Netilt)ovz                                    ‘444.1     oet- alaouf It4A,44.4a.   31 1 2,0(r.




                                                                                                                                         Pealof
  Form Approved for Optional Use                            CAUSE OF ACTION- General Negligence                          Code of Civil Procedure 425.12
   Judicial Council of California                                                                                                 www.courtinfo.ca.gov
PLD-PI-001(2)[Rev. January 1, 20071
                                      COS
                                                Essential
                                      ceb.com   OFonns—                                               Guillermo Rodriguez
                                          otRSIEDIK0115.92Am Sherri R. Carter, Executivo Officor/Clcrk of Court, by R. Percz,Dcputy Clcr1(
          Case 2:21-cv-04701-JFW-MAA Document   1-4 Filed 06/09/21 Page 8 of 24 Page ID #:24
Electronically FILED by Superior Court of California, County of Los Angeles on


                                                                                                                                                                     CM-010
        ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and address):                                                    FOR COURT USE ONLY
       __James J Allemand, 293571
         Allemand Law Group
         6528 Greenleaf Avenue, 44217
         Whittier, CA 90601
            TELEPHONE NO.: (562) 867-1100 FAX NO.: (562) 867-3603
           ATToRNEv FoR (Name): Guillermo Rodriguez. Guillermo Eloy Rodriguez Sotomayor,
                                                                                       ,

        SUPERIOR COURT OF CALIFORNIA, COUNTY OF              Los Angeles
             STREET ADDRESS: 111 North Hill Street
            MAILING ADDRESS: 111 North Hill Street
           crry AND ZIP CODE:LO S Angeles, CA 90012
                BRANCH NAME:

          CASE NAME:          Guillermo Rodriguez, G.A.L. for Minor G. Rodriguez
                                  C.V.5       y h 0,00(04 14.J                   OOc,I -ro i•Jo
            CIVIL CASE COVER SHEET                                    Complex Case Designation                CASE NUMBER:
       al Unlimited        J Limited                                D Counter           D Joinder
             (Amount         (Amount
                                                                                                              JUDGE:
             demanded         demanded is                      Filed with first appearance by defendant
             exceeds $25,000) $25,000 or less)                   (Cal. Rules of Court, rule 3.402)            DEPT.:

                                            Items 1-6 below must be completed(see instructions on page 2).
      1. Check one box below for the case type that best describes this case:
         Auto Tort                                         Contract                                  Provisionally Complex Civil Litigation
              Auto (22)                                         Breach of contract/warranty (06)      Cal. Rules of Court, rules 3.400-3.403)
              Uninsured motorist (46)                           Rule 3.740 collections (09)               Antitrust/Trade regulation (03)
                                                                Other collections (09)                    Construction defect(10)
         Other PUPD/WD (Personal Injury/Property
                                                                Insurance coverage (18)                   Mass tort(40)
         Damage/Wrongful Death) Tort
                                                                Other contract (37)                       Securities litigation (28)
              Asbestos (04)


         d   Product liability (24)
             Medical malpractice (45)
             Other PI/PD/WD (23)
         Non-PI/PO/WO (Other) Tort
             Business tort/unfair business practice (07)
                                                           Real Property
                                                          D Eminent domain/Inverse
                                                               condemnation (14)

                                                                    EI
                                                                Wrongful eviction (33)
                                                                Other real property (26)
                                                                                                          Environmental/Toxic tort (30)
                                                                                                          Insurance coverage claims arising from the
                                                                                                          above listed provisionally complex case
                                                                                                          types (41)
                                                                                                    Enforcement of Judgment
                                                                                                   1: l Enforcement of judgment (20)
             Civil rights (08)                             Unlawful Detainer
             Defamation (13)                                   Commercial(31)                       Miscellaneous Civil Complaint
             Fraud (16)
             Intellectual property (19)
             Professional negligence (25)
             Other non-PI/PD/WD tort (35)
                                                                   ti
                                                               Residential (32)
                                                               Drugs (38)
                                                          Judicial Review
                                                                                                          EI
                                                                                                          RICO (27)
                                                                                                          Other complaint (not specified above) (42)
                                                                                                    Miscellaneous Civil Petition
                                                                                                          Partnership and corporate governance (21)
                                                               Asset forfeiture (05)
                                                                                                          U
        Employment

        a    Wrongful termination (36)
             Other employment (15)

    2. This case 1::1 is                al
                                        is not
                                                                    m
                                                               Petition re: arbitration award (11)
                                                               Writ of mandate (02)
                                                               Other judicial review (39)
                                                                                                          Other petition (not specified above) (43)



                                                  complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
       factors requiring exceptional judicial management:
       a.        Large number of separately represented parties          d.     Large number of witnesses
       b.        Extensive motion practice raising difficult nr novel   e.      Coordination with related actions pending in onc or more courts
                 issues that will be time-consuming tn resolve                  in other counties, states, or countries, or in a federal court
       c. D Substantial amount of documentary evidence                          Substantial postjudgment judicial supervision
    3. Remedies sought (check all that apply): a. ulj monetary b.           nonmonetary; declaratory or injunctive relief c. 1::1 punitive
    4. Number of causes of action s ecify): (1) One General Negligence (MEDICAL NEGLIGENCE)
    5. This case      D is           LJ is not       a class action suit.
    6. If there are any known related cases, file and serve a notice of related cas

    Date: January 16, 2019
    James         T. Allemand
                                (TYPE OR PRINT NAME)                                                (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)


                                                                                   NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                 Page 1 of 2

   Form Adopted for Mandatory Use
   Judicial Council of California Cm I Essential                   CIVIL CASE COVER SHEET                              Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740:
                                                                                                                             Cal. Standards of Judicial Administration, std. 3.10
   cm-ow [Rev. July 1,20071       ce,b.com 10
                                            -Forms-                                                                                                        www.courtinfo.ca.gov
                                                                                                              Guillermo Rodriguez
        Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 9 of 24 Page ID #:25



                                                                                                                                               CM-010
                                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
  cheGk the more Specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases.In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.
                                                                  CASE TYPES AND EXAMPLES
 Auto Tort                                           Contract
                                                          Breach of Contract/Warranty (06)               Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property                                                                   Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                                 Breach of RentaVLease
                                                                  Contract (not unlawful detainer            Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (if the                                                                          Construction Defect (10)
        case involves an uninsured                                     or wrongful eviction)
                                                              Contract/Warranty Breach-Seller                Claims Involving Mass Tort(40)
         motorist claim subject to                                                                           Securities Litigation (28)
        arbitration, check this item                              Plaintiff (not fraud or negligence)
                                                              Negligent Breach of Contract/                  Environmental/Toxic Tort (30)
        instead of Auto)                                                                                     Insurance Coverage Claims
                                                                  Warranty
 Other PUPD/WD (Personal Injury/                              Other Breach of Contract/Warranty                 (arising from provisionally complex
 Property Damage/Wrongful Death)                         Collections (e.g., money owed, open                      case type listed above) (41)
 Tort                                                         book accounts)(09)                        Enforcement of Judgment
     Asbestos(04)                                             Collection Case-Seller Plaintiff               Enforcement of Judgment (20)
          Asbestos Property Damage                            Other Promissory Note/Collections                   Abstract of Judgment(Out of
          Asbestos Personal Injury/                               Case                                                County)
                 Wrongful Death                          Insurance Coverage (not provisionally                    Confession of Judgment (non-
     Product Liability (not asbestos or                       complex) (18)                                           domestic relations)
          toxic/environmental) (24)                           Auto Subrogation                                   Sister State Judgment
     Medical Malpractice (45)                                 Other Coverage                                     Administrative Agency Award
          Medical Malpractice-                          Other Contract(37)                                           (not unpaid taxes)
               Physicians & Surgeons                          Contractual Fraud                                  Petition/Certification of Entry of
          Other Professional Health Care                      Other Contract Dispute                                  Judgment on Unpaid Taxes
               Malpractice                          Real Property                                                Other Enforcement of Judgment
     Other PI/PD/WD (23) •                              Eminent Domain/Inverse                                        Case
          Premises Liability (e.g., slip                     Condemnation (14)                          Miscellaneous Civil Complaint
               and fall)                                Wrongful Eviction (33)                              RICO (27)
         Intentional Bodily Injury/PD/WD                Other Real Property (e.g., quiet title)(26)         Other Complaint(not specified
              (e.g., assault, vandalism)                     Writ of Possession of Real Property                 above) (42)
         Intentional Infliction of                           Mortgage Foreclosure                                Declaratory Relief Only
               Emotional Distress                            Quiet Title                                         Injunctive Relief Only(non-
         Negligent Infliction of                             Other Real Property (not eminent                         harassment)
               Emotional Distress                            domain, landlord/tenant, or                         Mechanics Lien
         Other PI/PD/WD                                      foreclosure)                                       Other Commercial Complaint
Non-PUPD/WD (Other) Tort                                                                                             Case (non-tort/non-complex)
                                                    Unlawful Detainer                                           Other Civil Complaint
    Business Tort/Unfair Business                       Commercial (31)
         Practice (07)                                                                                              (non-tort/non-complex)
                                                        Residential (32)
    Civil Rights (e.g., discrimination,                 Drugs(38) (if the case involves illegal         Miscellaneous Civil Petition
            false arrest) (not civil                         drugs, check this item; otherwise,             Partnership and Corporate
            harassment) (08)                                 report as Commercial or Residential)               Governance (21)
    Defamation (e.g., slander, libel)                                                                       Other Petition (not specified
        (13)                                        Judicial Review                                             above)(43)
    Fraud (16)                                          Asset Forfeiture (05)                                   Civil Harassment
    Intellectual Property (19)                          Petition Re: Arbitration Award (11)                     Workplace Violence
    Professional Negligence (25)                        Writ of Mandate (02)                                    Elder/Dependent Adult
         Legal Malpractice                                  Writ-Administrative Mandamus                             Abuse
                                                            Writ-Mandamus on Limited Court                      Election Contest
         Other Professional Malpractice                         Case Matter
          (not medical or legal)                                                                                Petition for Name Change
                                                            Writ-Other Limited Court Case                       Petition for Relief from Late
    Other Non-PI/PD/WD Tort(35)                                 Review                                               Claim
Employment                                              Other Judicial Review (39)                              Other Civil Petition
    Wrongful Termination (36)                               Review of Health Officer Order
    Other Employment(15)                                    Notice of Appeal-Labor
                                                                 Commissioner Appeals
CM•010(Rev. July 1, 20071
                            cay       Essential              CIVIL CASE COVER SHEET                                                           Page2W2
                            ceb.com   ,rD- Forms-                                                       Guillermo Rodriguez
      Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 10 of 24 Page ID #:26


   SHORT TITLE                                                                                                       CASE NUMBER
                 Minor G. Rodriguez v. C.V.S. Pharmacy/04 6--t

                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                 This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010),find the exact case type in
              Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.
                                                                                       '-
      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
              chosen.
                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                 7. Location where petitioner resides.
2. Permissive filing in central district.                                                        8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                         9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                          10. Location of Labor Commissioner Office.
                                                                                               11. Mandatory filing location (Hub Cases unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                               non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                     mir , %                       ;/ 0
                                                                                      , ,,,,..4,4.. _,,lw,. Asp. „0::,,tc v     ,\%4 N*-y,e;) ,!i;c,,     .ii‘Ii •..1    . ,. „ 4, /.
                   glat
                   '
                            ,, Os,
                          t.,     : 4.7*,,t'
                     cifp,.E.;,4,90rpti.e0N4i, , ^ , tiMii
                    1CiVil
                                                           .-                              4,. A m;Type'otActionw,/                   iv/ 0 lks ( —      ,‘',. ' 1:419.01el.F.0rAlA,
                 '
                 ' Vt'll i''iteg1310;q1 0
                                             „   14.. :
                                                      -‘,.`4 .1,:No, \ . \:k ,k
                                                             .14, 40 ,A,,F,. *41/4 ,%,,.,\,, •i ,R,a.a.ledie.
                                                                                                 Ittreg      4iier
                                                                                                                --            , LL4                   'M L'SieSteliiiiNbO'tii
                                                                                                                                         ,`‘ ,I. ''' '.,                          V:,
                                                                                                                                                         ' temii. iatitt,gaivoi,mukt,
                             Auto(22)                0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                                  1, 4, 11

                    Uninsured Motorist(46)          0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist                              1, 4, 11


                                                    0 A6070 Asbestos Property Damage                                                                         1, 11
                          Asbestos(04)
                                                     CI A7221 Asbestos - Personal Injury/Wrongful Death                                                      1, 11

                      Product Liability(24) .       0 A7260 Product Liability (not asbestos or toxic/environmental)                                          1, 4, 11


                    Medical Malpractice(45)
                                                    121 A7210 Medical Malpractice- Physicians & Surgeons                                                     1,   40
                                                    0 A7240 Other Professional Health Care Malpractice

                                                    13 A7250 Premises Liability (e.g., slip and fall)               .
                                                                                                                                                            1, 4, 11.
                       Other Personal
                      ,Injury Property              0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                             1, 4, 11
                      Damage Wrongful                       assault, vandalism, etc.)
                         Death (23)                                                                                                                         1, 4, 11
                                                    0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                            1, 4, 11 ,
                                                    0 A7220 Other Personal Injury/Property Damage/Wrongful Death




  LACIV 109(Rev 2J16) •                           CIVIL CASE COVER SHEET,ADDENDUM                                                                       Local Rule 2.3
  LASC Approved 03-04                                AND STATEMENT OF LOCATION                                                                              Page 1 of 4
          Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 11 of 24 Page ID #:27


SHORT TITLE:                                                                                                                     CASE NUMBER
                       Minor G. Rodriguez v. C.V.S. Pharmacy                                 6.4

                                                                                                    :'''',..\,':,E-131,:,   ',     .   ".',:'.,
                       t6:...,..       ' `.,VA
                                       '
                                       '
                                       '   ,   '
                                               T ''',  .. -
                                                    SiFt        e'.;.r.;I'. t.4i. • "0” 7 Z‘l'i ,, '
                                                                             4-                    44                              ,
                                                                                                                                   ,   ...
                                                                                                                                                  '                      LReasons':
                                                                                                                                                      ''' '''^' .: g'''' '     *;3           '%
                             Ciifil,CasiCover Sheet)                                            & liN. .r. Cl-ypetif Action                              6-                    eagifiiie   e-e'Step'3::
                                ii,CifegoiiNa0C4/1
                                                 4,-,'4               4'-                 ,41Z;V.. A 1.5,;(Cheiii- riiiiiiiii0t,
                            . tiit•i-..i:-.
                                     -
                                                                       io        1.-t.A1 ,°4;,,•2%.,AttaAltZ;.,,hv',,,--,Alxi
                                     Business Tort(07)          0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)                                         1, 2, 3

                                      Civil Rights(08)          0 A6005 Civil Rights/Discrimination                                                                          1, 2, 3

                                      Defamation(13)            0 A6010 Defamation (slander/libel)                                                                           1, 2, 3

                                         Fraud (16)             0 A6013 Fraud (no contract)                                                                                  1,2, 3

                                                                0 A6017 Legal Malpractice                              _                                                     1, 2, 3
                         Professional Negligence(25)
                                                                0 A6050 Other Professional Malpractice(not medical or legal)                                             1, 2, 3

                                        Other(35)              0 A6025 Other Non-Personal Injury/Property Damage tort                                                    1, 2, 3

                             Wrongful Termination(36)          0 A6037 Wrongful Termination                                                                              1, 2, 3

                                                               0 A6024 Other Employment Complaint Case                                                                   1, 2, 3
                                   Other Employment(15)
                                                               0 A6109 Labor Commissioner Appeals                                                                        10

                                                               0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful                                 2,5
                                                                       eviction)
                        Breach of Contract/ Warranty                                                                                                                    2,5
                                   (06)                        0 A6008 Contract/VVarranty Breach -Seller Plaintiff(no fraud/negligence)
                             (not insurance)                                                                                                                             1, 2, 5
                                                               0 A6019 Negligent Breach of Contract/Warranty(no fraud)
                                                                                                                                                                         1, 2, 5
                                                               0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)

                                                               0 A6002 Collections Case-Seller Plaintiff                                                                5, 6, 11
                                     Collections(09)
                                                               0 A6012 Other Promissory Note/Collections Case                                                           5, 11
                                                               0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                                        5, 6, 11
                                                                              Purchased on or after January 1,2014)
                            Insurance Coverage(18)             0 A6015 Insurance Coverage(not complex)                                                                  1, 2, 5, 8

                                                               0 A6009 Contractual Fraud                                                                                1, 2, 3, 5
                                   Other Contract(37)          0 A6031 Tortious Interference                                                                            1, 2, 3, 5
                                                               0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                                    1, 2, 3, 8,9

                             Eminent Domain/Inverse
                                                               0 A7300 Eminent Domain/Condemnation                               Number of parcels                      2,6
                               Condemnation (14)

                               Wrongful Eviction (33)          0 A6023 Wrongful Eviction Case                                                                          2,6

                                                              0 A6018 Mortgage Foreclosure                                                                             2,6
                           Other Real Property(26)            0 A6032 Quiet Title                                                                                      2,6
                                                              0 A6060 Other Real Property (not eminent domain, landlord/tenant,foreclosure)                            2,6

                       Unlawful Detainer-Commercial
                                                    0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                                               6, 11
                                   (31)
   Unlawful Detainer




                       Unlawful Detainer-Residential
                                   (32)                       0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)                                    6, 11

                               Unlawful Detainer-
                                                              0 A6020F Unlawful Detainer-Post-Foreclosure                                                              2,6, 11
                              Post-Foreclosure(34)
                       Unlawful Detainer-Drugs(38)            0 A6022 Unlawful Detainer-Drugs                                                                          2,6, 11



LACIV 109(Rev 2/16)                                           CIVIL CASE COVER SHEET ADDENDUM                                                                     Local Rule 2.3
LASC Approved 03-04                                              AND STATEMENT OF LOCATION                                                                           Page 2 of 4
        Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 12 of 24 Page ID #:28


SHORT TITLE:                                                                                                                                           CASE NUMBER
                                           Minor G. Rodriguez v. C.V.S. Pharmacy/ eh. 0.A •

                                           ,":'41,,:' -Z-A1VO4, - A 1vt=-:-
                                                                          N.F.1q40
                                                                      Y,vt-.1 _.?'-‘,4
                                                                                       ,
                                                                                       - ,v,s,,
                                                                                            :.
                                                                                              ' `,:0.
                                                                                                    ,, -n,
                                                                                                         t"    -4;
                                                                                                                 ,,;:', :*•'aL -,k,.-
                                                                                                          s..,-.74,"-1.7r,-, - -.:%* r .
                                                                                                                                                                   .1•' -,7k-....,
                                                                                                                                                               ,' , '"* 4,7.4.,                , --"'
                                                                                                                                                                                                            ki0141116.aiiic7;
                                                                                                                                                                                                                    •   ---,,, -- --, - -,e
                                           ',' • CM!Case-CbvefSifeett,,, .% -4-ie- ,4- -                  '14"       ,       i Type of Action , „                                             >4 -., .. ,i, ,Reas?ns:Pete                ._1)_ ,
                                           '
                                           ' '''7
                                            . _
                                                  41:CategrifiNOW          ,P-41-0
                                                    :. id>,,_1.1.. ,Th.,4,..i. .k.,J5,.*._ ,N,-:!- '
                                                                                                   : M,
                                                                                                                 4
                                                                                                                     .....
                                                                                                                             (Check"alid-
                                                                                                                                                                  %.Ve.4:'.'i, ,'
                                                                                                                                                    ne),*.; , '44'.,4.i.ki, .,::>t,„ :, _,
                                                                                                                             . 7• ..-,.- -....xr ,Im.,”,!-.;"-: „:.iiK. ,
                                                                                                                                                                                                              , ,
                                                                                                                                                                         ft, tk.,.: ,.t..._. .1,'3,0g-ziri;._ ',,
                                                                                                                                                                                                                  'i ".1/1bovelitt

                                                 Asset Forfeiture(05)                 0 A6108 Asset Forfeiture Case                                                                                           2, 3,6

                                              Petition re Arbitration (11)            0 A6115 Petition to Compel/ConfirmNacate Arbitration                                                                    2, 5

                                                                                     0 A6151 Writ - Administrative Mandamus                                                                                   2, 8
                                                 Writ of Mandate(02)                 0 A6152 Writ - Mandamus on Limited Court Case Matter                                                                     2
                                                                                     0 A6153 Writ - Other Limited Court Case Review                                                                         2

                                             Other Judicial Review(39)               0 A6150 Other Writ /Judicial Review                                                                                    2,8

                                           Antitrust/Trade Regulation(03) 0 A6003 Antitrust/Trade Regulation                                                                                                1, 2, 8
        Provisionally Complex Litigation




                                              Construction Defect(10)                0 A6007 Construction Defect                                                                                            1, 2, 3

                                             Claims Involving Mass Tort
                                                                                     0 A6006 Claims Involving Mass Tort                                                                                     1, 2, 8
                                                       (40)

                                              Securities Litigation(28)              0 A6035 Securities Litigation Case                                                                                     1, 2, 8

                                                      Toxic Tort
                                                                                     0 A6036 Toxic Tort/Environmental                                                                                       1, 2, 3,8
                                                  Environmental(30)

                                            Insurance Coverage Claims
                                                                                     0 A6014 Insurance Coverage/Subrogation(complex case only)                                                              1, 2, 5,8
                                              from Complex Case(41)

                                                                                     0 A6141 Sister State Judgment                                                                                         2, 5, 11
                                                                                     0 A6160 Abstract of Judgment                                                                                          2,6
  cc
  CI
  E E                                               Enforcement                      0 A6107 Confession of Judgment(non-domestic relations)                                                                2, 9
  C) en
  4.) -Es                                         of Judgment(20)                    0 A6140 Administrative Agency Award (not unpaid taxes)                                                                2,8
      -)
 ILI 0                                                                               0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                                                      2,8
                                                                                     0 A6112 Other Enforcement of Judgment Case                                                                            2, 8, 9

                                                      RICO (27)                   0 A6033 Racketeering(RICO)Case                                                                                           1, 2, 8
   Miscellaneous •
  Civil Complaints




                                                                                  0 A6030 Declaratory Relief Only                                                                                          1,2, 8

                                               Other Complaints                   0 A6040 Injunctive Relief Only (not domestic/harassment)                                                                 2,8
                                           (Not Specified Above)(42)              0 A6011 Other Commercial Complaint Case (non-tort/non-complex)                                                           1, 2, 8
                                                                                     CI A6000 Other Civil Complaint(non-tort/non-complex)                                                                  1, 2, 8

                                              Partnership Corporation
                                                                                  0 A6113 Partnership and Corporate Governance Case                                                                       2, 8
                                                 Governance(21)

                                                                                  0 A6121 Civil Harassment                                                                                                2, 3,9
 .Miscellaneous
  Civil Petitions




                                                                                 0 A6123 Workplace Harassment                                                                                             2, 3,9
                                                                                 0 A6124 Elder/Dependent Adult Abuse Case                                                                                 2, 3, 9
                                                Other Petitions(Not
                                               Specified Above)(43)              0 A6190 Election Contest                                                                                                 2
                                                                                 0 A6110 Petition for Change of Name/Change of Gender                                                                     2, 7
                                                                                  3
                                                                                  I A6170 Petition for Relief from Late Claim Law                                                                         2, 3, 8
                                                                                 0 A6100 Other Civil Petition                                                                                            2.9




LACIV 109(Rev 2/16)                                                            CIVIL CASE COVER SHEET ADDENDUM                                                                                      Local Rule 2.3
LASC Approved 03-04                                                               AND STATEMENT OF LOCATION                                                                                              Page 30f 4
     Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 13 of 24 Page ID #:29


  SHORT TITLE:                                                                        CASE NUMBER
                 Minor G. Rodriguez v. C.V.S. Pharmacy,


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                   ADDRESS:
    REASON:                                                       7915 Florence Ave.
    01.02.03.04.05.06.07. 08.0 9.E310.211.



   CITY:                                  STATE:     ZIP CODE:

   Downey                                 CA         90240


Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                          District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: January 16, 2019
                                                                                 (SIGNAT   E OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.
      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         m ust be served along with the summons and complaint, or other initiating pleading in the case.




 LACIV 109(Rev 2/16)                   CIVIL CASE COVER SHEET ADDENDUM                                             Local Rule 2.3
 LASC Approved 03-04                      AND STATEMENT OF LOCATION                                                   Page 4of4
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 14 of 24 Page ID #:30

                                                                                2018-SJ-007-00



1

2                                                                                            AL
                                                                                     Superior Court • California
                                                                                       County of Los Angeles
3

4                    SUPERIOR COURT OF THE STATE OF CALIFORNIA                            APR 16 018
                                                                               She:
                                                                                  7, Ex                 Officer/Clerk
5                            FOR THE COUNTY OF LOS ANGELES                     By                            Daputy
                                                                                    S ophanla Chu
6
   IN RE PERSONAL INJURY                       )CASE NO.: /6/57(
                                                               - VO         2
7
   COURT("Pl COURT") PROCEDURES,                                       /5-7
8  CENTRAL   DISTRICT                          )STANDING ORDER RE: PERSONAL
  (EFFECTIVE APRIL 16, 2018)                   )INJUR(PROCEDURES,CENTRAL
9                                              )DISTRICT
10
11
12

13                    DEPARTMENT:               21V1     3      4      5[17

14                         FINAL STATUS CONFERENCE ("FSC"):
15

16
                        • DATE:          7/7/9002-0                 AT 10:00 A.M.

                                              TRIAL:
17

18                       • DATE: 7
                                 7WA);()                            AT 8:30 A.M.

19                   OSC RE DISMISSAL(CODE CIV. PROC.,§ 583.210):
20
                         • DATE:                                    AT 8:30 A.M.
21
22         TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

23         Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules

24   pi Court ("C.R.C.") and the Los Angeles County Court Rules ("Local Rules"), the Los

25   Angeles Superior Court("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES
26   THE AUGUST 10,2017 SEVENTH AMENDED GENERAL ORDER AND,GENERALLY,
     er.)
27   ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL JURISDICTION

28   PERSONAL INJURY ACTIONS FILED IN THE CENTRAL DISTRICT.


                                            Page 1 of8

                    Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 15 of 24 Page ID #:31

                                                                                       2018-SJ-007-00




 1   1.      To ensure proper assignment to a PI Court, Plaintiff(s) must carefully fill out the Civil
 2   Case Cover Sheet Addendum (form LACIV 109). The Court defines "personal injury" as:
 3           "an unlimited civil case described on the Civil Case Cover Sheet Addendum and
 4           Statement of Location (LACIV 109) as Motor Vehicle-Personal Injury/Property
 5           Damage/Wrongful Death; Personal Injury/Property Damage/Wrongful Death-
 6           Uninsured     Motorist;    Product       Liability   (other   than   asbestos   or
 7           toxic/environmental); Medical Malpractice-Physicians & Surgeons; Other
 8           Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 9           Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property
10           Damage/Wrongful Death. An action for intentional infliction of emotional
11           distress, defamation, civil rights/discrimination, or malpractice (other than
12           medical malpractice), is not included in this definition. An action for injury to
13           real property is not included in this definition." (Local Rule 2.3(a)(1)(A).)
14           Consistent with Local Rule 2.3(a)(1 )(A), the Court will assign a case to the PI Courts if
15   plaintiff(s) check any of the following boxes in the Civil Case Cover Sheet Addendum:
16                       A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
17                       A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured
18                       Motorist
19                       A7260 Product Liability (not asbestos or toxic/environmental)
20                       A7210 Medical Malpractice — Physicians & Surgeons
21                       A7240 Medical Malpractice — Other Professional Health Care Malpractice
22                       A7250 Premises Liability (e.g., slip and fall)
23                       A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
24                       assault, vandalism etc.)
25   er
                         A7220 Other Personal Injury/Property Damage/Wrongful Death
      •
26   4:r.)   The Court will not assign cases to the PI Courts if plaintiff(s) check any boxes elsewhere
27   iiPthe Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
28   /II


                                                    Page 2 of8

                      Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 16 of 24 Page ID #:32

                                                                                        2018-SJ-007-00




 1          The Court sets the above dates in this action in the PI Court circled above (Department
 2   2,3,4,5, or 7)at the Spring Street Courthouse,312 North Spring Street, Los Angeles, CA 90012.
 3 (C.R.C. Rules 3.714(b)(3), 3.729.)
 4   FILING OF DOCUMENTS

 5   2.     Parties may file documents in person at the filing window on the first floor of the Stanley
 6   Mosk Courthouse (Ill N. Hill Street, Los Angeles, CA 90012) or by U.S. Mail or e-Delivery,
 7   which is available online at www./acourt.ore (link on homepage). Please note that filings are no
 8   longer accepted via facsimile and must be filed either in person, via U.S. mail or via e-Delivery.
 9   Claims involving an attorney-client fee dispute, documents in which the filing party is a minor,
10   legally incompetent person, or person for whom a conservator has been appointed, requests to
11   waive court fees (FW-001) and requests for accommodations by persons with disabilities(MC-
12   410), may not be filed via e-Delivery.
13   SERVICE OF SUMMONS AND COMPLAINT
14   3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
15   soon as possible but no later than three years from the date when the complaint is filed.
16 (C.C.P. § 583.210, subd.(a).) On the OSC re Dismissal date noted above, the PI Court will
17   dismiss the action and/or all unserved parties unless the plaintiff(s) show cause why the action
18   or the unserved parties should not be dismissed.(C.C.P. §§ 583.250; 581, subd.(b)(4).)
19   4.     The Court sets the above trial and FSC dates on condition that plaintiff(s) effectuate
20   service on defendant(s) ofthe summons and complaint within six months offiling the complaint.
21   5.     The PI Court will dismiss the case without prejudice pursuant to C.C.P. § 581 when no
22   party appears for trial.

23   STIPULATIONS TO CONTINUE TRIAL
24   6?     Provided that all parties agree (and there is no violation of the "five-year rule," C.C.P.
25   §.:583.310), the parties may advance or continue any trial date in the PI Courts without showing
26   Ood cause or articulating any reason or justification for the change. To continue or advance a
27   trial date, the parties (or their counsel of record)should jointly execute and submit (at the filing

28   window on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via e-Delivery; fee


                                                 Page 3 of 8

                       Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 17 of 24 Page ID #:33

                                                                                        2018-SJ-007-0C




1    required) a Stipulation to Continue Trial, FSC and Related Motion/Discovery Dates (form
2    LACIV CTRL-242, available on the court's website, Personal Injury Court link). The PI Courts
3    schedule FSCs for 10:00 a.m., eight (8) court days before the trial date. Parties seeking to
 4   continue the trial and FSC dates shall file the Stipulation at least eight court days before the FSC

5    date. Parties seeking to advance the trial and FSC dates shall file the Stipulation at least eight
6    court days before the proposed advanced FSC date. (C.C.P. § 595.2; Govt. Code § 70617,subd.
7 (c)(2).) In selecting a new trial date, parties should avoid setting on any Monday, or the Tuesday
     following a court holiday. Parties may submit a maximum of two stipulations to continue trial,
 9   for a total continuance of six months. Subsequent requests to continue trial will be granted upon
10   a showing of good cause by noticed motion. This rule is retroactive so that any previously
11   granted stipulation to continue trial will count toward the maximum number of allowed
12   continuances.
13   NO CASE MANAGEMENT CONFERENCES
14   7.     The PI Courts do not conduct Case Management Conferences. The parties need not file
15   a Case Management Statement.
16   LAW AND MOTION
17   8.      Any .documents with declarations and/or exhibits must be tabbed. (C.R.C. Rule
18   3.1110(f).) All depositions excerpts referenced in briefs must be marked on the transcripts
19   attached as exhibits. (C.R.C. Rule 3.1116(c).)
20   CHAMBERS COPIES REQUIRED
21   9.     In addition to filing original motion papers at the filing window on the first floor of the
22   Stanley Mosk Courthouse, via U.S. mail or via e-Delivery, the parties must deliver, directly to
23   the PI Court courtrooms at the Spring Street Courthouse, an extra copy(marked "Chambers
24   Copy") of reply briefs and all other motion papers filed less than seven (7) court days before a
     F^.


25   hearing calendared in the PI Courts. The PI Courts also strongly encourage the parties filing and
     <
26   opposing lengthy motions, such as motions for summary judgmentiadjudication, to submit one
     ,z..
27   ormore three-ring binders organizing the chambers copy behind tabs.
28


                                                 Page 4 of8

                       Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 18 of 24 Page ID #:34

                                                                                       2018-SJ-007-00




 1   RESERVATION HEARING DATE
2    10.    Parties are directed to reserve hearing dates for motions in the PI Courts using the Court

3    Reservation System (CRS) available online at www./acourt.org (link on homepage). After
 4   reserving a motion hearing date, the reservation requestor must submit the papers for filing with

5    the reservation receipt(CRS)number printed on the face page of the document under the caption
6    and attach the reservation receipt as the last page. Parties or counsel who are unable to utilize
7    the online CRS may reserve a motion hearing date by calling the PI Court courtroom, Monday
8    through Friday, between 3:00 p.m. and 4:00 p.m.

 9   WITHDRAWAL OF MOTIONS

10   1 1.   California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
11   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the PI

12   Courts urge parties who amend pleadings in response to demurrers to file amended pleadings

13   before the date when opposition to the demurrer is due so that the PI Courts do not needlessly
14   prepare tentative rulings on demurrers.
15   DISCOVERY MOTIONS
16   12.    The purpose of an Informal Discovery Conference ("IDC") is to assist the parties to
17   resolve and/or narrow the scope ofdiscovery disputes. Lead trial counsel on each side, or another

18   attorney with full authority to make binding agreements, must attend in person. The PI judges
19   have found that, in nearly every case, the parties amicably resolve disputes with the assistance
20   of the Court.

21   1 3.   Parties must participate in an IDC before a Motion to Compel Further Responses to
22   Discovery will be heard unless the moving party submits evidence, by way of declaration, that

23   the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
24   arbIDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
25   nthicing and filing discovery motions. Ideally, the parties should participate in an IDC before a
      ,
26   motion is filed because the IDC may avoid the necessity ofa motion or reduce its scope. Because
27   of-that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60)day deadline for

28   filing a motion to compel further discovery responses in order to allow time to participate in an


                                                 Page 5 of8

                      Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 19 of 24 Page ID #:35

                                                                                         2018-5J-007-00



 1   IDC.
2           If parties do not stipulate to extend the deadlines, the moving party may file the motion

 3   to avoid it being deemed untimely. However, the IDC must take place before the motion is

 4   heard so it is suggested that the moving party reserve a date for the motion hearing that is at least

 5   60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery

6    Responses are heard at 10:00 a.m. lithe IDC is not productive, the moving party may advance

 7   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date
     that complies with the notice requirements of the Code of Civil Procedure.

 9   1 4.   Parties are directed to reserve IDC dates in the PI Courts using CRS available online at
10   www.lacourtorg (link on homepage). Parties are to meet and confer regarding the available
11   dates in CRS prior to accessing the system. After reserving the IDC date, the reservation

12   requestor must file in the appropriate department and serve an Informal Discovery Conference

13   Form for Personal Injury Courts, from LACIV 239(revised 12/14 or later), at least 15 court days

14   prior to the conference and attach the CRS reservation receipt as the last page. The opposing

15   party may file and serve a responsive IDC form, briefly setting forth that party's response, at
16   least 10 court days prior to the IDC.
17   15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to
18   resolve other types of discovery disputes.
19   EX PARTE APPLICATIONS
20   16.     Under the California Rules of Court, courts may only grant ex pane relief upon a

21   showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
22 "immediate danger," or where the moving party identifies "a statutory basis for granting relief
23   ex parte." (C.R.C. Rule 3.1202(c).) The PI Courts have no capacity to hear multiple ex parte

24   applications or to shorten time to add hearings to their fully booked motion calendars. The PI
25   Courts do not regard the Court's unavailability for timely motion hearings as an "immediate
26   danger" or threat of "irreparable harm"justifying ex pane relief. Instead of seeking ex pane
27   relief, the moving party should reserve the earliest available motion hearing date (even if it is
28   after the scheduled trial date) and should file a motion to continue trial. Parties should also check


                                                  Page 6 of8

                       Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 20 of 24 Page ID #:36

                                                                                      2018-SJ-007-00




 1   the Court Reservation System from time to time because earlier hearing dates may become

 2   available as cases settle or hearings are taken off calendar.
 3   REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
 4   1 7.   Parties seeking to transfer a case from a PI Court to an Independent Calendar ("VC")
 5   Court shall file (at the filing window on the first floor of the Stanley Mosk Courthouse, via U.S.
6    mail or via e-Delivery) and serve the Court's "Motion to Transfer Complicated Personal Injury
 7   Case to Independent Calendar Court"(form LACIV 238, available on the Court's website under
 8   the PI Courts link). The PI Courts will transfer a matter to an UC Court if the case is not a
 9 "Personal Injury' case as defined in this Order, or if it is "complicated." In determining whether
10   a personal injury case is "complicated" the PI Courts will consider, among other things, the
11   number of pretrial hearings or the complexity of issues presented.

12   18.     Parties opposing a motion to transfer have five court days to file (at the filing window

13   on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via e-Delivery)an Opposition
14 (using the same LACIV 238 Motion to Transfer form).
15    19.   The PI Courts will not conduct a hearing on any Motion to Transfer to VC Court.

16   Although the parties may stipulate to transfer a case to an Independent Calendar Department, the
17   PI Courts will make an independent determination whether to transfer the case or not.

18   FINAL STATUS CONFERENCE

19    20.    Parties shall comply with the requirements of the PI Courts' "First Amended Standing
20   Order Re Final Status Conference," which shall be served with the summons and complaint.
21   JURY FEES
22   21.     Parties must pay jury fees no later than 365 calendar days after the filing of the initial
23   complaint.(C. C. P. § 631, subds.(b)and (c).)
24   JURY TRIALS

25   22
      ;
      -      The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
26   Master Calendar Court, Department One, in the Stanley Musk Courthouse. Department One
27    will assign cases out for trial to dedicated Civil Trial Courtrooms and designated Criminal
28   Courtrooms.


                                                 Page 7 of 8

                       Standing Order Re Personal Injury Procedures, Central District
Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 21 of 24 Page ID #:37

                                                                                        2018-SJ-007-00




1    SANCTIONS

2    23.      The Court has discretion to impose sanctions for any violation of this general order.
3 (C.C.P. §§ 128.7, 187 and Gov. Code,§ 68608,subd.(b).)
4
5
6    Dated:                 ihr1-0 ig
                                                    Debre K. Weintraub
7
                                                    Supervising Judge of Civil Courts
8                                                   Los Angeles Superior Court

9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  Page 8 of8

                        Standing Order Re Personal Injury Procedures, Central District
 Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 22 of 24 Page ID #:38
                                                                                        Reserved for Clerk's File Stamp
           SUPERIOR COURT OF CALIFORNIA
              COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                             FILED
Spring Street Courthouse                                                               superior Court of California
                                                                                         County of Los Angakls
312 North Spring Street, Los Angeles, CA 90012
                                                                                             01/25/2019
PLAINTIFF/PETITIONER:                                                          Shorn R C:11.x.F....coutvo0ticas I Oenk.at Cate
Guillermo, G.A.L. for Minor G. Rodriguez Rodriguez                               By:        Sky SoYeon Hahn         Deputy
DEFENDANT/RESPONDENT:
C.V.S. Pharmacy, Inc. a Rhode Island Corporation Registered To Do
Business in California
                                                                                CASE NUMBER:
                        CERTIFICATE OF MAILING                                  19STCV01592

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Other -(name extension), Standing Order re PI
Procedures and Hearing Dates upon each party or counsel named below by placing the document for
collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




    Guillermo, G.A.L. for Minor G. Rodriguez Rodriguez            James Joseph Allemand
    10727 La Reina                                                ALLEMAND LAW GROUP
    Downey, CA 90241                                              6528 Greenleaf Ave.
                                                                  Whittier, CA 90601




                                                         Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 01/25/2019                                        By: Sky SoYeon Hahn
                                                             Deputy Clerk



                                      r_PRTICInAT= CIP 11/1/11I      min
     Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 23 of 24 Page ID #:39
                                                                                                 Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                      FILED.
 Spring Street Courthouse                                                                      _superix DJU rid Ciiti1br nia
 312 North Spring Street, Los Angeles, CA 90012                                                 (.I:0 un ly o I LoS.A.negEllils
                                                                                                      01/22/201.9
                   NOTICE OF CASE ASSIGNMENT                                         :::!temP.. ext.:v., Ekoz.itve04c.o.r-:0,2,-:.o'CaJ"
                                                                                        8.
                                                                                        -              Rkardo Perez:               1.,:.0.,i-v
                        UNLIMITED CIVIL CASE

                                                                                CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 19STCV01592


                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                  ASSIGNED JUDGE                       DEPT          ROOM
   1,/   Georgina T. Rizk                   2




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 01/22/2019                                                        By Ricardo Perez                                     , Deputy Clerk
              (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:21-cv-04701-JFW-MAA Document 1-4 Filed 06/09/21 Page 24 of 24 Page ID #:40
                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no oross.complaint may be filed by any party after their answer is filed. Cross
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues; dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference; counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to thc jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mock Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
